     Case 5:20-cv-00054-LGW-BWC Document 8 Filed 07/07/20 Page 1 of 6



                                                                                                            FILED
                                                                                                 John E. Triplett, Acting Clerk
                                                                                                  United States District Court

                                                                                              By casbell at 2:22 pm, Jul 07, 2020
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  WAYCROSS DIVISION


    RANDY EDWARDS,

                  Plaintiff,                                       CIVIL ACTION NO.: 5:20-cv-54

          v.

    JEFF COLEMAN; EDWINA JOHNSON;
    TIMOTHY WARD; and GEORGIA
    DEPARTMENT OF CORRECTIONS,

                  Defendants.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court on Plaintiff’s failure to comply with the Court’s

directive of May 12, 2020. Doc. 2. For the following reasons, I RECOMMEND the Court

DISMISS without prejudice Plaintiff’s Complaint, doc. 1, for failure to follow this Court’s

directive, DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment

of dismissal, and DENY Plaintiff leave to appeal in forma pauperis. 1 I DENY Plaintiff’s



1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff that his suit is due
to be dismissed. As indicated below, Plaintiff will have the opportunity to present his objections to this
finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
    Case 5:20-cv-00054-LGW-BWC Document 8 Filed 07/07/20 Page 2 of 6



Motion to Consolidate.2 Doc. 3.

                                             BACKGROUND

        On May 12, 2020, Plaintiff, proceeding pro se, filed a Complaint against Defendants.

Doc. 1. However, Plaintiff did not pay the required filing fee or move to proceed in forma

pauperis when filing this action. Accordingly, on May 12, 2020, the Clerk of Court directed

Plaintiff to either pay the $400.00 filing fee or file a motion to proceed in forma pauperis. Doc.

2. The Clerk warned Plaintiff his failure to comply with that notice may result in dismissal of

this action. There is nothing before the Court indicating this notice was returned to the Court or

otherwise failed to reach Plaintiff. Plaintiff has sent several filings after that directive but has not

paid the requisite filing fee or moved to proceed in forma pauperis. In fact, these filings do not

address Plaintiff’s deficiency. Docs. 4, 5, 6, 7.

                                              DISCUSSION

        The Court must now determine how to address Plaintiff’s failure to pay the filing fee and

failure to comply with this Court’s directive. For the reasons set forth below, I RECOMMEND

the Court DISMISS without prejudice Plaintiff’s Complaint and DENY Plaintiff leave to

appeal in forma pauperis.


constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).
2
          In his Motion to Consolidate, Plaintiff notes he has a cause of action pending in another District
and has paid the filing fee, and he also asserts this Court should waive the filing fee in a different cause of
action filed in this Court by another prisoner. Doc. 3. Plaintiff states this Court should allow the separate
causes of action filed in this Court to be joined, and these two cases should be consolidated into his action
pending in another District. Id. at 2. How Plaintiff litigates his cause of action in another District is left
to him and the relevant court. In this Court, Plaintiff cannot litigate on behalf of another. “[A]n
individual unquestionably has the right to litigate his own claims in federal court, before both the district
and appellate courts . . . . The right to litigate for oneself, however, does not create a coordinate right to
litigate for others.” Walker v. Brown, No. CV 112-105, 2012 WL 4049438, at *1 (S.D. Ga. Aug.14,
2012) (citing Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (holding that a pro se prisoner
may not litigate the interests of other prisoners in class action)), report and recommendation adopted by
2012 WL 4052038 (S.D. Ga. Sept. 13, 2012).


                                                       2
     Case 5:20-cv-00054-LGW-BWC Document 8 Filed 07/07/20 Page 3 of 6



I.      Dismissal for Failure to Follow This Court’s Directive

        A district court may dismiss a plaintiff’s claims sua sponte pursuant to either Federal

Rule of Civil Procedure 41(b) (“Rule 41(b)”) or the court’s inherent authority to manage its

docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 3 Coleman v. St. Lucie Cty. Jail, 433 F.

App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the

involuntary dismissal of a plaintiff’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005

WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

willful disobedience or neglect of any order of the Court.” (emphasis omitted)). Additionally, a

district court’s “power to dismiss is an inherent aspect of its authority to enforce its orders and

ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

        It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.


3
         In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the
Court advised Plaintiff that his failure to pay the filing fee or to move to proceed in forma pauperis could
result in dismissal of this action. Doc. 2.


                                                     3
   Case 5:20-cv-00054-LGW-BWC Document 8 Filed 07/07/20 Page 4 of 6



Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute § 1983 complaint where plaintiff did not respond to

court order to supply defendant’s current address for purpose of service); Taylor, 251 F. App’x at

620–21 (upholding dismissal without prejudice for failure to prosecute, because plaintiffs

insisted on going forward with deficient amended complaint rather than complying or seeking an

extension of time to comply with court’s order to file second amended complaint); Brown, 205

F. App’x at 802–03 (upholding dismissal without prejudice for failure to prosecute § 1983 claims

where plaintiff failed to follow court order to file amended complaint and court had informed

plaintiff that noncompliance could lead to dismissal).

       With Plaintiff having neither paid the filing fee nor moved to proceed in forma pauperis,

the Court cannot move forward with this case. See 28 U.S.C. §§ 1914 & 1915. Moreover,

Plaintiff was given notice of the consequences of his failure to follow the Court’s directive, and

Plaintiff has not made any effort to do so. Thus, the Court should DISMISS without prejudice

Plaintiff’s Complaint, doc.1, for failure to follow this Court’s Order and DIRECT the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal.




                                                  4
      Case 5:20-cv-00054-LGW-BWC Document 8 Filed 07/07/20 Page 5 of 6



II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

         Based on the above analysis of Plaintiff’s failure to follow this Court’s directives, there

are no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith.

Thus, the Court should DENY Plaintiff in forma pauperis status on appeal.

                                           CONCLUSION

         For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Plaintiff’s Complaint, doc. 1, for failure to follow this Court’s directive, DIRECT the Clerk of




                                                   5
   Case 5:20-cv-00054-LGW-BWC Document 8 Filed 07/07/20 Page 6 of 6



Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENY Plaintiff

leave to appeal in forma pauperis. I DENY Plaintiff’s Motion to Consolidate. Doc. 3.

       The Court directs any party seeking to object to this Report and Recommendation to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. Any objections asserting that the Magistrate Judge failed to address any contention

raised in the Complaint must also be included. Failure to do so will bar any later challenge or

review of the factual findings or legal conclusions of the Magistrate Judge. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO ORDERED and REPORTED and RECOMMENDED, this 7th day of July, 2020.




                                        _____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                 6
